OFFICE ACTION : REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Specification
The specification should be amended to provide clear and accurate descriptions of the sole figure disclosed. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. No description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 


The claim is indefinite and nonenabling because of indefinite elements and scope among the Figures.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design regarding the broken line disclosure.  Are the broken lines claimed or unclaimed elements?  
FIGURES 1.1, 1.2, AND 1.4 – The three circular elements on the sides are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views. The precise configuration (depth, overall shape, protruding, concavity, or coplanar nature) of the small annotated circular elements cannot be determined. To overcome this portion of the rejection, the figure may be revised to remove the indefinite areas from the claim by reducing them to broken lines.  See example in annotated sketch below.

    PNG
    media_image1.png
    572
    372
    media_image1.png
    Greyscale





FIGURES 1.1, 1.2, AND 1.4 – The interior of the flap of the handbag is inconsistently disclosed between views.  Figure 1.1 discloses features that are NOT disclosed in Figure 1.2.  See example in annotated sketch on next page.

    PNG
    media_image2.png
    572
    372
    media_image2.png
    Greyscale




A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be 
Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.  See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim stands rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. 


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY E THURMAN/Primary Examiner, Art Unit 2915